DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbering
Please note that any mention of claim line numbering in this office action refers to the claim line numbering in the official claim listing in the image file wrapper (IFW), not to the claim line numbering of any claim as it may be reproduced below.

Comment on the Preliminary Amendment and Claim Status
This office action is in response to the preliminary amendment of August 20, 2019, which has been ENTERED.  It is noted that claims 4, 10, and 11 stand CANCELLED.

Comment on the Drawings
The drawings of August 20, 2019 are hereby accepted as FORMAL.

Objection to the Specification
The disclosure is objected to under 37 CFR 1.57(e) because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is 
There is a hyperlink on page 2 of the specification at line 10.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “observation data generation unit” in claims 1, 3, and 6; “image generation unit” in claims 1, 2, 6, and 7; “detection unit” in claims 1, 2, 3, 5, 6, 8, and 9; “processing unit” in claim 3; “position calculation unit” in claim 8; AND, “feature extraction unit” in claim 9.  In each of the listed claim limitations, the word, “unit” is the nonce term.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, independent claim 1 is indefinite and unclear as to whether “a radar” on line 3 is positively claimed as a part of the overall claimed “flying body” (line 1), or whether it is merely mentioned incidentally in the recitation of the “observation data generation unit” on line 2.  For purposes of examination, it is presumed the “a radar” in claim 1 is positively recited.
Overall, independent claim 3 is indefinite and unclear as to whether “a radar” on line 3 is positively claimed as a part of the overall claimed “flying body” (line 1), or whether it is merely mentioned incidentally in the recitation of the “observation data generation unit” on line 2.  For purposes of examination, it is presumed the “a radar” in claim 3 is positively recited.

Each of claim limitations “observation data generation unit” in claims 1, 3, and 6; “image generation unit” in claims 1, 2, 6, and 7; “detection unit” in claims 1, 2, 3, 5, 6, 8, and 9; “processing unit” in claim 3; “position calculation unit” in claim 8; and, “feature extraction unit” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the specification nor the drawings disclose any real structure for any of the listed claim limitations.  Further, the specification makes plain that each of these listed claim limitations requires software, noting, for example, paragraph [0119], but there is no disclosure of the specialized functions of each of these claim limitations that is adequate to provide the necessary special programming.  Each of the flowcharts in Figures 4, 6, 8, and 9 is such a high level of generality that none of these would supply the special programming required for each of the listed claim limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Each of dependent claims 2, 5, and 7-9 are unclear, at least, in that it depends from unclear, independent claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claim limitations “observation data generation unit” in claims 1, 3, and 6; “image generation unit” in claims 1, 2, 6, and 7; “detection unit” in claims 1, 2, 3, 5, 6, 8, and 9; “processing unit” in claim 3; “position calculation unit” in claim 8; and, “feature extraction unit” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the specification nor the drawings disclose any real structure for any of the listed claim limitations.  Further, the specification makes plain that each of these listed claim limitations requires software, noting, for example, paragraph [0119], but there is no disclosure of the specialized functions of each of these claim limitations that is adequate to provide the necessary 

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallenberg et al (‘195).
The text of independent claim 1 as amended by the preliminary amendment is as follows:
“1. (Previously Presented) A flying body comprising: an observation data generation unit that generates observation data on the basis of radio waves received by a radar; an image generation unit that generates an image representing a monitoring space on the basis of the observation data generated by the observation data generation unit; and a detection unit that detects a detection target on the basis of the image generated by the image generation unit, wherein the monitoring space includes a sea area, and the detection target includes a vessel in the sea area.”  
Looking, first, to independent claim 1, Wallenberg et al (‘195) relates to “A flying body” (line 1), noting, for example, paragraph [0002] on page 1 at lines 1-2.

The claim 1, “image generation unit that generates an image representing a monitoring space on the basis of the observation data generated by the observation data generation unit” (lines 4-5) is met, at least, by the “optical sensor 130, e.g., an infrared video camera 130” in Wallenberg et al (‘195), noting, for example, paragraph [0051] on page 3 at lines 1-3 and paragraph [0090] on page 4 at lines 4-6..
The claim 1 limitation, “detection unit that detects a detection target on the basis of the image generated by the image generation unit” (lines 6-7) is met, at least, by the “decision support unit 190” or the “central computer 160,” noting, for example, paragraph [0077] on page 4 at lines 1-6.
The claim 1 limitations, “the monitoring space includes a sea area, and the detection target includes a vessel in the sea area” (lines 8-9) is met by searching of areas to identify “warships” or “boats,” noting, for example, paragraph [0051] on page 3 at lines 1-3; paragraph [0071] on page 3; and, paragraph [0086] on page 4.  The “detection target” in claim 1 would be the “warship” in paragraph [0071] on page 3 of Wallenberg et al (‘195).
In that each and every claimed feature of independent claim 1 is plainly present in Wallenberg et al (‘195), independent claim 1 is anticipated by Wallenberg et al (‘195).
The further limitations of dependent claim 2 are met by Wallenberg et al (‘195) in that the detection of the target by the “central computer” or by the “decision support .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wallenberg et al (‘195) in view of Wishart (‘071).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems and fused-sensor systems for airborne platforms.
The text of independent claim 3 as amended by the preliminary amendment is as follows:

As for independent claim 3, substantially all of the limitations of dependent claim 3 are met by Wallenberg et al (‘195) as applied above to independent claim 1.  However, Wallenberg et al (‘195) does not disclose the claim 3 use of “range compression” (lines 4 and 6-7).
Wishart (‘071) generally teaches the use of synthetic aperture radar processing with range compression on data onboard aerial platforms “to generate high resolution images of a target” that are improved speed of processing and analysis, noting, for example, column 1, lines 10-17; column 2, lines 7-9; and, column 3, lines 36-40.
It would have been obvious to one of ordinary skill-in-the-art to convert the generally-disclosed airborne radar in Wallenberg et al (‘195) into an SAR radar with range compression as taught by Wishart (‘071) in order to obtain the advantages taught by Wishart (‘071).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wallenberg et al (‘195).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems and fused-sensor systems for airborne platforms.
The dependent claim 8 feature of “a position calculation unit that calculates a position of the detection target detected by the detection unit and generates position information indicating the calculated position” (lines 2-4) is not disclosed in Wallenberg et al (‘195), Wallenberg et al (‘195) does disclose the tracking of targets, noting, for example, paragraph [0010], as well as, “Target recognition” before “weapon delivery” with “improved position data,” noting, for example, paragraph [0069] on page 3 at lines 1-3, it would have been obvious to one of ordinary skill-in-the-art to provide “a position calculation unit that calculates a position of the detection target detected by the detection unit and generates position information indicating the calculated position” in Wallenberg et al (‘195) supply to “weapon or weapons system” for the advantage of better aim on the target due to “improved position data.”

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hernandez Belda et al (‘543) is of general interest for showing the use of a radar with an image processing system for detecting boats.
Genin (‘903) is of general interest for showing a maritime detection system that uses a radar and an infrared camera.
Yu et al (‘279) is of general interest for showing the use of a synthetic aperture radar (SAR) to detect ship targets.
Boles (‘124) is of general interest for showing the use of SAR to detect and classify ships.
Each of Boles (‘686); Boles (‘355); and, Boles (‘354) is of general interest for showing the use of the use of SAR for ship ordnance control.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648